DETAILED ACTION
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the limitations directed to “a container defining a cavity to receive and store the one or more switches therewithin when the one or more switches are decoupled from the one or more batteries, the container configured to be grasped between a pair of arms of a handrail of the electric machine, wherein the handrail is configured to swing between a raised position and a collapsed position with respect to a walkway platform of a power compartment of the electric machine, the power compartment enclosing the one or more batteries, the one or more batteries configured to power the electric machine; a lid movable between a closed state and an open state with respect to the container to respectively close and open the cavity, wherein in the closed state of the lid and in the collapsed position of the handrail, the lid is directed towards the walkway platform to abut and be pushed against the walkway platform to retain the lid in the closed state; and a lock out tag out device interchangeable with the one or more switches to selectively: be received in the cavity in place of the one or more switches when the one or more switches are coupled to the one or more batteries to energize the one or more batteries, and be coupled to the one or more batteries in place of the one or more switches to lock out and keep the one or more batteries from energizing when the one or more switches are received in the cavity.”
For example, attention is directed to Noda et al. (US 8,177,387) a handrail with storage located in between two arms. However, Noda fails to teach the above referenced limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EREZ GURARI whose telephone number is (571)270-1156. The examiner can normally be reached Monday-Friday 8:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EREZ GURARI/Primary Examiner, Art Unit 3614